 



EXHIBIT 10.58
CONSULTING AGREEMENT
EFFECTIVE DATE: May 1, 2007
     This Consulting Agreement (the “Agreement") is made by and between IDM
Pharma, Inc., a Delaware corporation (the “Company”), and John P. McKearn,
Ph.D., an individual and a member of the Company’s Board of Directors (the
“Consultant”) effective May 1, 2007.
     1. Engagement of Services. The Company agrees to engage Consultant, and
Consultant agrees to provide services to the Company, including advising and
consulting with the Company’s management and Board of Directors with regard to
review of the Junovan new drug application by the Food & Drug Administration and
related matters, the planning and implementation of a retention bonus plan for
employees of the Company, an intellectual property audit, and other operational
matters as requested by the Board of Directors. The manner and means by which
Consultant chooses to complete the services are in Consultant’s sole discretion
and control. The Company will make its facilities, equipment and personnel
available to Consultant when necessary or appropriate in connection with
Consultant’s performance of services under this Agreement. Notwithstanding
anything to the contrary set forth herein, nothing in this Agreement requires
the Company to pursue any business strategy, and the Company reserves the right
to modify its business strategy at any time and for any reason.
     2. Compensation. The Company will pay Consultant at a rate of $13,500 per
month for his services under this Agreement. Consultant will be reimbursed for
expenses, including the costs of travel reasonably incurred in connection with
his services under this Agreement, provided Consultant has furnished such
documentation for expenses as the Company may reasonably request.
     3. Equity Awards.
          3.1 Grant of Option. Consultant, will be granted a nonstatutory stock
option covering a total of seventy-five thousand (75,000) shares of the common
stock of the Company (the “Option”) subject to the terms of the Company’s 2000
Stock Plan, as amended (the “Plan”) and the form of stock option grant agreement
approved by the Board substantially as attached hereto as Exhibit A (the “Stock
Option Agreement”). The exercise price of the Option will be set at the closing
price of the Company’s common stock as quoted on the Nasdaq Global Market on
May 1, 2007 (the effective date of grant of the Option). The Option will vest in
twelve (12) equal monthly installments on the last day of each calendar month
following the date of grant for so long as Consultant provides Continuous
Service (as that term is defined in the Plan) to the Company as either a
Consultant or Director (as those terms are defined in the Plan). Notwithstanding
the foregoing, the terms of the Stock Option Agreement shall provide for
accelerated vesting in certain circumstances upon a Change in Control.

1.



--------------------------------------------------------------------------------



 



          3.2 Restricted Stock Award. Pursuant to the Plan, the Company will
grant to Consultant the right to receive a total of twenty thousand (20,000)
shares of the common stock of the Company, which right shall vest as to six
thousand six hundred sixty-seven (6,667) shares on each of May 31, 2007 and
June 30, 2007 and as to six thousand six hundred sixty-six (6,666) shares on
July 31, 2007, provided that Consultant provides Continuous Service (as that
term is defined in the Plan) to the Company through each of the specified
vesting dates. Notwithstanding the foregoing, the terms of the restricted stock
award agreement shall provide for accelerated vesting in certain circumstances
upon a Change in Control.
     4. Ownership of Work Product. Consultant hereby assigns to the Company all
right, title and interest in and to any work product created by Consultant, or
to which Consultant contributes, pursuant to this Agreement (the “Work
Product”), including all copyrights, trademarks and other intellectual property
rights contained therein. Consultant agrees to execute, at the Company’s request
and expense, all documents and other instruments necessary or desirable to
confirm such assignment. In the event that Consultant does not, for any reason,
execute such documents within a reasonable time of the Company’s request,
Consultant hereby irrevocably appoints the Company as Consultant’s
attorney-in-fact for the purpose of executing such documents on Consultant’s
behalf, which appointment is coupled with an interest. If Consultant has any
rights in the Work Product which cannot be assigned, Consultant agrees to waive
enforcement worldwide of such rights against the Company. In the event that
Consultant has any such rights, that cannot be assigned or waived, Consultant
hereby grants to the Company an exclusive, worldwide, irrevocable, perpetual
license to use, reproduce, distribute, create derivative works of, publicly
perform and publicly display the Work Product in any medium or format, whether
now known of later developed.
     5. Independent Contractor Relationship. Consultant’s relationship with the
Company under this Agreement is that of an independent contractor, and nothing
in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship. Consultant will
not be entitled to any of the benefits which the Company may make available to
its employees, including, but not limited to, group health or life insurance,
profit-sharing or retirement benefits. Consultant is not authorized to make any
representation, contract or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by a Company officer.
Consultant is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Consultant is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement. No part of Consultant’s compensation will be
subject to withholding by the Company for the payment of any social security,
federal, state or any other employee payroll taxes. The Company will regularly
report amounts paid to Consultant by filing Form 1099-MISC with the Internal
Revenue Service as required by law.
     6. Confidential Information. Consultant agrees to hold the Company’s
Confidential Information in strict confidence and not to disclose such
Confidential Information to any third parties. “Confidential Information” as
used in this Agreement shall mean all information

2.



--------------------------------------------------------------------------------



 



disclosed by the Company to Consultant that is not generally known in the
Company’s trade or industry and shall include, without limitation, (a) concepts
and ideas relating to the development and distribution of content in any medium
or to the current, future and proposed products or services of the Company or
its subsidiaries or affiliates; (b) trade secrets, drawings, inventions,
know-how, software programs, and software source documents; (c) information
regarding plans for research, development, new service offerings or products,
marketing and selling, business plans, business forecasts, budgets and
unpublished financial statements, licenses and distribution arrangements, prices
and costs, suppliers and customers; (d) existence of any business discussions,
negotiations or agreements between the parties; and (e) any information
regarding the identities, skills, duties and compensation of employees,
contractors or other agents of the Company or its subsidiaries or affiliates.
Confidential Information also includes proprietary or confidential information
of any third party who may disclose such information to the Company or
Consultant in the course of the Company’s business. Upon request by the Company,
Consultant agrees to promptly deliver to the Company the original and any copies
of such Confidential Information.
     7. No Conflict of Interest. During the term of this Agreement, Consultant
will not accept work, enter into a contract, or accept an obligation from any
third party, inconsistent or incompatible with Consultant’s obligations under
this Agreement. Consultant warrants that there is no other contract or duty on
his part inconsistent with this Agreement.
     8. Term and Termination.
          8.1 Term. The term of this Agreement begins on the Effective Date and
continues until July 31, 2007, unless earlier terminated as provided in this
Agreement or extended by agreement of the Company and Consultant.
          8.2 Termination by the Company. The Company may terminate this
Agreement with or without cause, at any time upon fifteen (15) days prior
written notice to Consultant.
          8.3 Termination by Consultant. Consultant may terminate this Agreement
at any time upon fifteen (15) days prior written notice to the Company’s
Executive Chair.
          8.4 Survival. The rights and obligations contained in Sections 4
(“Ownership of Work Product”) and 6 (“Confidential Information”) will survive
any termination or expiration of this Agreement.
     9. Governing Law. This Agreement shall be governed in all respects by the
laws of the United States of America and by the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents.
     10. Severability. Should any provisions of this Agreement be held by a
court of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

3.



--------------------------------------------------------------------------------



 



     11. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
other or subsequent breach by Consultant.
     12. Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof and supersedes all
prior or contemporaneous oral or written agreements concerning such subject
matter.
          In Witness Whereof, the parties have executed this Agreement as of the
date(s) indicated below.

                  IDM Pharma Inc.       John P. McKearn, Ph.D.    
 
               
By:
  /s/ Jean Loup Romet-Lemonne       /s/ John P. McKearn    
 
 
 
     
 
   
 
  Jean Loup Romet-Lemonne, M.D.       John P. McKearn, Ph.D.    
 
  Chief Executive Officer            
 
                Date: May 1, 2007       Date: May 1, 2007    

4.



--------------------------------------------------------------------------------



 



Exhibit A
Stock Option Agreement
IDM PHARMA, INC.
2000 STOCK PLAN
Stock Option Agreement
(Nonstatutory stock Option — John P. McKearn, Ph.D.)
     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, IDM Pharma, Inc. (the “Company”) has granted you an option
under its 2000 Stock Plan, as amended (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
     The details of your option are as follows:
     1. Vesting.
          (a) Vesting in Grant Notice. Subject to the limitations contained
herein, your option will vest as provided in your Grant Notice, provided that
vesting will cease upon the termination of your Continuous Service.
          (b) Special Acceleration Provision. Notwithstanding any other
provisions of the Plan to the contrary, in the event of a Change in Control (as
such term is defined below), then the vesting and exercisability of your option
shall be accelerated in full (or any reacquisition or repurchase rights held by
the Company with respect to Common Stock acquired pursuant to the early exercise
of your option shall lapse in full, as appropriate) such that immediately prior
to the Change in Control, one hundred percent (100%) of your option shall be
exercisable.
          (c) Definition of Change in Control. For purposes of this Section 1
only, Change in Control means: (i) a sale of all or substantially all of the
assets of the Company; (ii) a merger or consolidation in which the Company is
not the surviving entity and in which the holders of the Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the entity surviving such transaction or, where the surviving entity is
a wholly-owned subsidiary of another entity, the surviving entity’s parent;
(iii) a reverse merger in which the Company is the surviving entity but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities of the surviving entity’s parent, cash or otherwise, and in which the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately

1.



--------------------------------------------------------------------------------



 



after such transaction, securities representing less than fifty percent (50%) of
the voting power of the Company or, where the Company is a wholly-owned
subsidiary of another entity, the Company’s parent; or (iv) an acquisition by
any person, entity or group within the meaning of Section 13(d) or 14(d) of the
Exchange Act, or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or
subsidiary of the Company or other entity controlled by the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least seventy five percent (75%) of the combined voting power
entitled to vote in the election of Directors; provided, however, that nothing
in this paragraph shall apply to a sale of assets, merger or other transaction
effected exclusively for the purpose of changing the domicile of the Company.
          (d) Parachute Payments. If any payment or benefit you would receive
pursuant to a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Code Section 280G,
and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion of the Payment, which such
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
you elect in writing a different order (provided, however, that such election
shall be subject to Company approval if made on or after the effective date of
the event that triggers the Payment): reduction of cash payments; cancellation
of accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of your stock awards unless the Executive elects in writing a different
order for cancellation. An accounting firm selected by mutual agreement of you
and the Company shall perform the foregoing calculations. The Company shall bear
all expenses with respect to the determinations by such accounting firm required
to be made hereunder. The accounting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to you and the Company within fifteen (15) calendar days after
the date on which your right to a Payment is triggered (if requested at that
time by you or the Company) or such other time as requested by you or the
Company. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish you and the Company with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
such Payment. Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon you and the Company.

2.



--------------------------------------------------------------------------------



 



     2. Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan.
     3. Exercise prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise” of your
option is permitted) and subject to the provisions of your option, you may elect
at any time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the nonvested portion of your option; provided, however, that:
          (a) a partial exercise of your option shall be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;
          (b) any shares of Common Stock so purchased from installments that
have not vested as of the date of exercise shall be subject to the purchase
option in favor of the Company as described in the Company’s form of Early
Exercise Stock Purchase Agreement; and
          (c) you shall enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred.
     4. Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:
          (a) In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.
          (b) Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings (generally six
months) or that you did not acquire, directly or indirectly from the Company,
that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise.
“Delivery” for these purposes, in the sole discretion of the Company at the time
you exercise your option, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company. Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender

3.



--------------------------------------------------------------------------------



 




would violate the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock.
          (c) Pursuant to the following deferred payment alternative:
               (i) Not less than one hundred percent (100%) of the aggregate
exercise price, plus accrued interest, shall be due four (4) years from date of
exercise or, at the Company’s election, upon termination of your Continuous
Service.
               (ii) Interest shall be compounded at least annually and shall be
charged at the minimum rate of interest necessary to avoid the treatment as
interest, under any applicable provisions of the Code, of any portion of any
amounts other than amounts stated to be interest under the deferred payment
arrangement.
               (iii) At any time that the Company is incorporated in Delaware,
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall be made in cash and not by deferred payment.
               (iv) In order to elect the deferred payment alternative, you
must, as a part of your written notice of exercise, give notice of the election
of this payment alternative and, in order to secure the payment of the deferred
exercise price to the Company hereunder, if the Company so requests, you must
tender to the Company a promissory note and a security agreement covering the
purchased shares of Common Stock, both in form and substance satisfactory to the
Company, or such other or additional documentation as the Company may request.
     5. Whole Shares. You may exercise your option only for whole shares of
Common Stock.
     6. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option must also comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
     7. Term. The term of your option commences on the Date of Grant and expires
upon the earliest of the following:
          (a) eighteen (18) months after your death;
          (b) the Expiration Date indicated in your Grant Notice; or
          (c) the day before the tenth (10th) anniversary of the Date of Grant.

4.



--------------------------------------------------------------------------------



 



     8. Exercise.
          (a) You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.
          (b) By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.
     9. Transferability. Your option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.
     10. Right of Repurchase. To the extent provided in the Company’s bylaws as
amended from time to time, the Company shall have the right to repurchase all or
any part of the shares of Common Stock you acquire pursuant to the exercise of
your option.
     11. Option not a Service Contract. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective shareholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
     12. Withholding Obligations.
          (a) At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your option.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable conditions or restrictions
of law, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the

5.



--------------------------------------------------------------------------------



 



exercise of your option a number of whole shares of Common Stock having a Fair
Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law. If the date
of determination of any tax withholding obligation is deferred to a date later
than the date of exercise of your option, share withholding pursuant to the
preceding sentence shall not be permitted unless you make a proper and timely
election under Section 83(b) of the Code, covering the aggregate number of
shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.
          (c) You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein.
     13. Notices. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
     14. Governing Plan Document. Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

6.